DETAILED ACTION
	Acknowledgement is made of the remarks/amendments 7/16/2021. Claims 1-2, 9, and 14-15 were amended. Claims 5-6 stand cancelled. In future amendment these cancelled claims should not contain striketrhoughs. See 37 CFR 1.121. “Claims 5-6 (Cancelled)” is appropriate. Claim 19 was newly added. Claims 1-4 and 7-19 are pending. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Newly added claim 19 recites the limitation “wherein the level of caffeine is the supplement is at least about 1% wt.” There is no support for this limitation in the specification as originally filed for two different reasons. The first is that this range is open-ended and such an open-eneded range was never contemplated in the specification as originally filed regarding caffeine. Second, the specification in the table on p. 4 sets forth 1-15% green tea, but no mention is made of how much caffeine is in the green tea. An amendment of claim 19 to “wherein the naturally occurring source of caffeine is green tea and it is present in an amount of 1 wt.% to 15 wt.%” would overcome this rejection, and be found free of the prior art as neither Gabillet nor Karanewsky et al. teach this range of green tea.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gabillet (WO 2018/058039, published March 29, 2018 and having an earliest effective filing date of September 23, 2016, thus qualifying as art under 35 USC 102(a)(1) and 102(a)(2)) as evidenced by Yadav et al. (“Rheological quality of pearl millet porridge as affected by grits size” J Food Sci Technol, 51(9), 2014, 21-69-2175). This rejection is maintained.
Gabillet teach gelled feed for piglets which contain at least one nutritive element and are thickened with a gelling agent which comprises from 50-75% xanthan gum (abstract). The gelled feed is intended for piglets within the first 10 days of life ([0021]) but is not limited to just swine. It can be administered to other livestock ([0027] and 
A specific viscosity is not disclosed, but Gabillet teach that the viscosity of the preferred feed is that similar to a “typical porridge” ([0028]). As evidenced by Yadav et al. the acceptable viscosity of porridge is 450 +/- 11.9 centipoise (abstract, Table 4, conclusion) formed from medium sized grits (0.841 mm). Thus one can reasonably conclude that the viscosity of the resulting gel feel of Gabillet falls within the claimed 400-800 cp range as ideal porridge has a viscosity of about 450 cp thereby anticipating the claims. 
To the extent that one may argue that “typical porridge” consistency is variable and subjective note also that Yadav teach that grit size directly correlates to the final viscosity which without any addition ingredients other than water result in a viscosity of 118 to 446 cp (Table 1) but that 298 +/- 8.81 cp is disclosed as an acceptable viscosity (abstract) and final porridge viscosities range from 450 to 1213 cp (Table 4). Thus at the very least the viscosity of “porridge” (298 +/- 8.81 cp to 1213 cp) reasonably overlaps the claimed 400 to 800 cp. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Applicant’s specification has been studied and no evidence suggesting the claimed 400-800 cp viscosity range is critical could be found. Thus to the extent that one may argue “typical porridge” has a variable viscosity range, the claims are obvious.
Response to Arguments
Applicant reiterates the rejection and a large portion of the specification on pages 7-9 of the arguments. The examiner notes that the specification is far more narrow in scope than the rejected claims. The instant claim 1 only requires a source of naturally occurring caffeine and a viscosity adjustor in liquid form where the composition has a viscosity of 400-800 cp at 21 C. The claim uses comprising language which permits ingredients beyond those recited and no amounts of the caffeine and viscosity adjustor are recited.
On page 9 applicant argues that Gabillet in Example 3 teaches a composition comprising only 0.001-0.05% by weight green tea extract and therefore does not anticipate the claims as it does not feature a caffeine source as required. This argument is not persuasive regarding claims 1-2, 4, 7 and 10-13 as no defined amount of naturally occurring caffeine is set forth or required by the claims. Thus any and every amount of 
Regarding the viscosity, applicant argues on pp. 9-11 that there is no logical basis to use the Yadav reference to compellingly conclude that Gabillet’s gelled animal feed exhibits a viscosity falling within the claimed 400-800 cps range. Applicant argues that porridges are notoriously inconsistent in their viscosities across cultures and grain/vegetable/legume used to form the porridge and points to Rebello et al. who shows that oatmeal has a viscosity of 1000-7500 cps. Applicant also argues that Yadav uses pearl millet for eastern European cultures and there’s no reason to believe that Gabillet in France would have had such pearl millet-based porridges in mind for his “typical porridge” characterization. Applicant argues that in Yadav the grit size yielded different viscosities and that classifying 1.41 mm as “larger” (which has a viscosity of 446 cps which is toward the lower end of the claimed 400-800 cps) suggests that this porridge might be atypical and that the smaller grit size yielded a viscosity of 118 cps which is below the claimed range. Applicant also argues that the viscosity of Yadav was measured at 30 C and not 21 C as the claimed range is reported at. Because of the temperature differences applicant argues that one cannot accurately compare the viscosities. These arguments have been fully considered but are not persuasive.
First regarding the anticipation rejection, Yadav teaches that the acceptable viscosity of porridge is 450 +/- 11.9 centipoise (abstract, Table 4, conclusion). Measuring temperatures and grit size were taken into account for this value. Applicant has not 
Regarding the 103 rejection which was given to the extent that one might argue that porridge viscosity is subjective note also that Yadav teach that grit size directly correlates to the final viscosity which without any addition ingredients other than water result in a viscosity of 118 to 446 cp (Table 1) but that 298 +/- 8.81 cp is disclosed as an acceptable viscosity (abstract) and final porridge viscosities range from 450 to 1213 cp (Table 4). Thus at the very least the viscosity of “porridge” (298 +/- 8.81 cp to 1213 cp) reasonably overlaps the claimed 400 to 800 cp. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Applicant has not provided evidence that the claimed viscosity range is somehow critical or yields unexpected results. Accordingly, the 103 rejection is maintained.

Claims 1-4, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gabillet (WO 2018/058039, published March 29, 2018 and having an earliest effective filing date of September 23, 2016, thus qualifying as art under 35 USC 102(a)(1) 
The teachings of Gabillet as evidenced by Yadav et al. are set forth above and are incorporated herein by reference. In addition, Gabillet teaches that the feed can include carbohydrates as one or part of the nutritive elements and that examples include various flours, corn, oats, wheat, starch, lactose, dextrin, sucrose, fructose or other simple sugars ([0037]).
The teachings of Gabillet as evidenced by Yadav et al. differ from instant claims 3 and 9 which require the inclusion of corn syrup—a known source of the simple sugars glucose and fructose. 
Karanewsky et al. teach formulations comprising one or more sweeteners which can be used in food or beverages as well as in ruminant or non-ruminant livestock feed (abstract, [0018]). The composition can optionally comprise caffeine and/or green tea ([0017], claim 13). Karanewsky et al. teach that corn syrup is a known carbohydrate source useful in the composition ([0058]). 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used corn syrup as the carbohydrate source listed in Gabillet with a reasonable expectation that a successful animal feed would result. One would have been motivated to do so as Gabillet teach that a carbohydrate source and/or simple sugars can be employed as one of the nutritive elements and Karanewsky et al., which is in the same field of endeavor, namely that of animal feed and consumable compositions, teach that corn syrup is a carbohydrate source. It is also well known to be a source of the simple prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II).
Response to Arguments
	Applicant argues that the corn syrup in the instant composition functions as a thickener whereas it functions as a sweetener in Karanewsky (arguments p. 12). Applicant argues there would be no teaching or suggestion in Karanewsky to cause a person to employ corn syrup as a viscosity adjustor as claims 3 and 9 require. This argument has been fully considered but is not persuasive. A substance and its properties cannot be separated. Stated another way corn syrup itself is both sweet and has thickening properties. Further, the examiner’s reasons for combining references do not need to be the same as Applicant’s. “In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim.” See KSR, 550 U.S. at 419;see also In re Beattie, 91A F.2d 1309, 1312 (Fed. Cir. 1992) (“[T]he law does not require that the references be combined for the reasons contemplated by the inventor.”). As noted in the rejection, one would have been motivated to do so as Gabillet teach that a carbohydrate source and/or simple sugars can be employed as one of the nutritive elements and Karanewsky et al., which is in the same field of endeavor, namely that of animal feed and consumable compositions, teach that corn syrup is a carbohydrate prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II).
	Again, like in the previous rejection regarding the amount of caffeine, applicant argues that the carbohydrates that can be included in the Gabillet’s composition are “nutritive elements” that are only found in trace amounts. And again like above, the examiner notes that no amounts of corn syrup are claimed and thus any and all amounts are sufficient to meet the claim limitation requiring corn syrup. Further the degree or amount of viscosity increase caused by the corn syrup is not claimed. 
	Applicant has not demonstrated that the compositions containing corn syrup have unexpected properties over those of the closest prior art (here Gabillet, who suggests simple sugars can be included). Accordingly, the rejection is maintained.

Claim Objections
Claim 8 is objected to for being dependent upon a rejected base claim. Claim 8 would be allowable if written in independent form. 



Reasons for Allowable Claims
	Claims 15-18 are allowable for the reasons detailed in the final rejection and interview summary dated 5/27/2020. Specifically, no treatment of bovine dystocia with a composition comprising non-synthetic (or any other source) caffeine with a viscosity of 400-800 cps at 21 C is taught or suggested in the art. There are various compositions having an overlapping viscosity with caffeine but not suggested for use in a neonatal bovine. 
	Claim 14 is allowable. The closest prior art is considered to be Ekanayake et al. (US 5879733), of record see final rejection 5/27/2020. Ekanayake et al. teach 

Conclusion
Claims 1-4, 7, 9-13 and 19 are rejected.  Claim 8 is objected to. Claims 14-18 are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699